[Cite as State v. Barrett, 2011-Ohio-2303.]




        IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                         :

        Plaintiff-Appellee                            :            C.A. CASE NO.        24150

v.                                                    :            T.C. NO.   09CR3642

MARKUS H. BARRETT                                     :            (Criminal appeal from
                                                                   Common Pleas Court)
        Defendant-Appellant                    :

                                                      :

                                              ..........

                                              OPINION

                          Rendered on the      13th       day of      May     , 2011.

                                              ..........

CARLEY J. INGRAM, Atty. Reg. No. 0020084, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

BYRON K. SHAW, Atty. Reg. No. 0073124, 4800 Belmont Place, Huber Heights, Ohio
45424
      Attorney for Defendant-Appellant

MARKUS H. BARRETT, #A635-045, London Correctional Institute, P. O. Box 69,
London, Ohio 43140
      Defendant-Appellant

                                              ..........

FROELICH, J.

        {¶ 1} On December 11, 2009, the appellant was indicted on two counts of
                                                                                            2

aggravated robbery (first degree felonies, each with a three-year firearm specification), one

count of receiving stolen property, motor vehicle (a fourth degree felony), one count of

possession of criminal tools (a fifth degree felony), and one count of failure to comply with

the order or signal of a police officer (a fourth degree felony). The appellant subsequently

entered a plea of guilty to one count of aggravated robbery, a felony of the first degree. The

other charges and the firearm specifications were dismissed. He was sentenced to three

years in prison to run consecutively with a two-year sentence in case 09-CR-3961.

       {¶ 2} Appellant’s assigned counsel filed a brief pursuant to Anders v. California

(1967), 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, stating that he filed his “brief of

appeal as requested by appellant but after thorough review of the case, concludes that there

were no errors from the trial level.” We then informed the appellant that his attorney had

filed such a brief and granted him time in order to file a pro se brief. No pro se brief has

been filed. Pursuant to our duty under Anders, we have conducted an independent review

of the record.

       {¶ 3} Appellant’s counsel raises as his only potential assignment of error that the

“conviction and sentencing is against the manifest weight of the evidence.” The appellant’s

guilty plea left nothing for the State to prove because a guilty plea is a complete admission

of guilt. Crim.R. 11(B)(1); Huber Heights v. Duty (1985), 27 Ohio App.3d 244. By

entering    a    guilty   plea,    a    defendant     waives     his    right    to   present

manifest-weight-of-the-evidence    or   sufficiency-of-the-evidence    attacks   against   his

convictions. State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415. The Anders brief in this

case was filed October 4, 2010. Counsel has raised the same issue in Anders briefs filed
                                                                                           3

both before and after October 4. In each of those cases we have held, as we do today, that

an appellant waives any manifest weight of the evidence argument by a plea of guilty. See,

for example, State v. Martin, Montgomery App. No. 23379, 2010-Ohio-976; State v. Steele,

Montgomery App. No. 23402, 2009-Ohio-6019; State v. Gebhart, Montgomery App. No.

23347, 2009-Ohio-5739; State v. Bailey, Montgomery App. No. 23164, 2009-Ohio-4107;

State v. Pierre, Montgomery App. No. 23245, 2009-Ohio-3125. If counsel believes this to

be a good faith, non-frivolous, argument, he is still under a responsibility to cite to these

contrary opinions.

       {¶ 4} On May 28, the defendant appeared in court and entered a plea of guilty to the

charge of aggravated robbery. Appellant was represented by counsel and the court engaged

in a comprehensive Rule 11 colloquy. Appellant indicated that he understood his rights and

wished to waive them and enter a plea of guilty and, further, signed a plea form in open

court acknowledging these rights. Although he faced substantially more time, there had

been a sentencing agreement of three years which the defendant acknowledged.

       {¶ 5} The court ordered a pre-sentence investigation and set the case in the future

on a date after a trial which the appellant had scheduled on another case. Apparently, the

appellant pled guilty to a charge in the other case, 2009-CR-3961, since he appeared for

sentencing on both matters on July 12, 2010. Before proceeding to sentencing, the court

stated its understanding there was an agreed-upon, two-year prison sentence in

2009-CR-3961 (felonious assault, a second degree felony), which would be served

consecutively to the three-year sentence in 09-CR-3642. Both attorneys for the defendant

acknowledged that understanding, as did the defendant himself.
                                                                                            4

       {¶ 6} In imposing sentence, the trial court correctly informed the appellant that he

would be required to serve five years of post-release control on the aggravated robbery and

three years on the felonious assault. The court informed the defendant that the post-release

control “would essentially be served concurrently, at the same time, for a total of five years

post-release control.”

       {¶ 7} Further, upon examination of the record before us, we see nothing that would

indicate the trial counsel was ineffective.      The defendant faced substantially longer

incarceration if all the charges for which he was indicted had proceeded, and he received

the minimum sentences on the aggravated robbery and felonious assault.

       {¶ 8} Based on the record before us and after performing our duty of independent

review, we have found no potential assignments of error having arguable merit and we

conclude that the appeal is wholly frivolous.      The judgment of the trial court will be

affirmed.

                                         ..........

GRADY, P.J. and DONOVAN, J., concur.

Copies mailed to:

Carley J. Ingram
Byron K. Shaw
Markus H. Barrett
Hon. Connie S. Price